DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-5 and 7-20 are pending in this application.

Claim Interpretation
	In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility. See MPEP 2103(c).  
Intended Use
Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
The following claims and language can be considered to be “intended use” and should be revised.  
Claims 1 and 17: “to provide a store attribution”; 
Claim 2: “to determine a brand”; 
Claim 3: “to determine a specific store to receive the store attribution”; 
Claim 4: “to obtain an associated data for the specific nod”; 
Claim 15: “to obtain at least a portion of the customer identification information and prefill at least a portion of the electronic credit application for the new credit account with the obtained at least a portion of the customer identification information”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-5 and 7-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-5 and 7-20 are directed to systems, which are/is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent system claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system claims 9 and 17.  The claims recite the limitations of approving credit applications based on user’s location (claim 1), store’s associates (claim 9), and distance from home (claim 17).
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Approving credit applications based on user’s location, associates, and distance from home recites a fundamental economic practice – e.g. “receive… an electronic credit application for a new credit account… receive an application location information… replacing any application location information provided by the customer… identify a location from said application location information… use Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The “memory”, “Internet connection”, “electronic device”, “one or more processors”, and “a database”, in claim 1; the additional technical element of “a network”, in claim 9; and the additional technical element of “non-transitory computer-readable medium” in claim 17, are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claims 9 and 17 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: e.g. a computer such as electronic device and processors, storage unit such as memory (claim 1) a network (claim 9) and non-transitory computer-readable medium (claim 17) The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ep 2B: NO. The claims do not provide significantly more)  
Dependent claims further define the abstract idea that is present in their respective independent claims 1, 9, and 17 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the claims 1-5 and 7-20 are not patent-eligible.
	

Claim Rejections - 35 USC § 102(a)(1) 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention

OR

(a) (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanchez (20140070001).
Regarding claim 1, Sanchez teaches 
a system comprising: a memory storing instructions; and one or more processors, executing the instructions, to: receive, via an Internet connection, an electronic credit application for a new credit account, the electronic credit application comprising customer identification information provided by a customer
([0033] a geolocation device can receive notification of or determine that a consumer has entered or is near a merchant location, and a credit card offer and associated discount or promotion can be transmitted to the consumer's mobile device or client device (hereinafter collectively the mobile device"), such as a smartphone, cellphone or table computer… The consumer can fill out the credit card application on their mobile device and submit it electronically for approval. The credit card application can be received and/or transmitted to an issuing bank managing the credit card program for approval or denial. The notification of approval or denial can be received from the issuing bank and can be transmitted to the consumer's mobile device along with the new credit card account can transmit a payment request along with the new credit card account information to a point of sale (POS) device at the merchant location).

receive an application location information related to the electronic credit application for the new credit account, the application location information obtained from an electronic device the application location information not provided by the customer, the application location information replacing any application location information provided by the customer
(The examiner notes that, while the claim language indicates that the electronic application contains customer identification information, there is no indication that the customer enters the location.  Thus the only elements remain are those of (1) the location not being provided by the customer and that (2) the only location information used is from the application software (not the application).  This process is addressed by the disclosure in [0035]…  An indication can be received that the consumer is within a certain distance of a near-field communication (NFC) device at the 

identify a location from said application location information,
said location being determined at a time said electronic credit application for said new credit account was transmitted for processing; and 
([0033] The credit card application can be received and/or transmitted to an issuing bank managing the credit card program for approval or denial. The notification of approval or denial can be received from the issuing bank and can be transmitted to the consumer's mobile device along with the new credit card account information, if any, for the consumer. The 

use the identified location from said application location information to provide a store.  
([0006] In one aspect of an embodiment, the user device generates an indication that a consumer has entered a predefined merchant location. The user device may receive an offer to apply for the credit account).

Regarding claim 5, Sanchez discloses  
wherein the specific node is selected from the group consisting of: a WiFi node, a beacon, an RFID node, and a mobile phone provider node
([0009] In one aspect of an embodiment, the user device may be positioned adjacent a near-field communication device. The user device may receive an offer to apply for the credit account from the near-field communication device).

Regarding claim 7, Sanchez discloses  
3identify a location from the application location information, the location being determined at a time the electronic credit application for the new credit account was initially accessed by the customer on a website
([0067] the location service 132 of the merchant system 112 can determine based on a signal received from the location service 144 of the consumer mobile device 120 that the consumer is at or near the merchant location. In response the processor 140 of the consumer mobile device 120 can automatically launch the instant issuance module 228 of the mobile commerce application program 102, 108, or 116).

Claim 8 is rejected using the same rationale that was used for the rejection of claim 7. 


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sanchez in view of Nack (20160110707).
Regarding claim 2, Sanchez does not disclose
receive the application location information comprising a location from a location capability of a customer's mobile device; obtain a brand identifier from the electronic credit application for the new credit account to determine a brand; access a database, the database comprising a plurality of store locations for the brand; identify a specific store from the plurality of store locations based on the received application location information; and provide the store attribution to the specific store.
Nack teaches 
receive the application location information comprising a location from a location capability of a customer's mobile device; obtain a brand identifier from the electronic credit application for the new credit account to determine a brand; access a database, the database comprising a plurality of store locations for the brand; identify a specific store from the plurality of store locations based on the received application location information; and provide the store attribution to the specific store 
([0084] In one embodiment, the front end layer 510 includes a downloadable portion 505A and 505B for installation on devices associated with users, wherein the downloadable portion can be used directly for approving credit issuance to the user…  a user may manage account information related to a line of credit at a retail brand directly from the application.
[0085] the downloadable portion 505A can be used directly for receiving promotions associated with the specific one of the plurality of retail-branded credit cards.
[0102] general purpose networked computer systems, embedded computer systems, server devices, various intermediate devices/nodes, 
At the time of the filing, it would have been obvious to one ordinarily skilled in the art to have modified Sanchez to include 
receive the application location information comprising a location from a location capability of a customer's mobile device; obtain a brand identifier from the electronic credit application for the new credit account to determine a brand; access a database, the database comprising a plurality of store locations for the brand; identify a specific store from the plurality of store locations based on the received application location information; and provide the store attribution to the specific store based on the teaching of Nack.  
The motivation being to obtaining a brand identifier from the electronic credit application for the new credit account to determine a brand and identify a specific store from the plurality of store locations based on the wirelessly received application location information. See paragraphs 84-85.
Claim 3 is rejected using the same rationale that was used for the rejection of claim 2. 

Claim 4 is rejected using the same rationale that was used for the rejection of claim 2. 

Response to Arguments
Applicant's arguments filed 9/9/21 have been fully considered but they are not persuasive. 
In response to applicant's argument that: 
“35 U.S.C. §101… Applicant respectfully points out that Claim 1 clearly recites features that preclude the step from practically being performed in the human mind… Claim 1 includes the features, "receive an application location information related to the electronic credit application for the new credit account, the application location information obtained from an electronic device, the application location information not provided by the customer, the application location information replacing any application location information provided by the customer,”
Applicant’s arguments have been considered but are moot because the arguments do not apply to the new analysis being used in the current rejection.   

In response to applicant's argument that: 
“35 U.S.C. §103… (citing the MPEP 2141(111)) Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art… Independent Claim 1 recites the features… identify a location from said application location information, said location being determined at a time said electronic credit application for the new credit account was transmitted for processing; and use said identified location from said application location information to provide,”
Applicant’s arguments have been considered but are moot because the arguments do not apply to the new analysis in view of the additional language from the reference being used in the current rejection of the newly added language to claim 1.

In response to applicant's argument that: 
“Kilby does not disclose or suggest "identify a location from said application location information, said location being determined at a time said electronic credit application for said new credit account was transmitted for processing",”
Applicant’s arguments have been considered but are moot because the arguments do not apply to the new analysis in view of the additional language from the reference being used in the current rejection.

The applicant’s 35 USC 103 arguments regarding claims 9-11, 15, and 17-20 are moot because the prior art rejections are withdrawn.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Anderson can be reached on 571 270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

Examiner, Art Unit 3698

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698